Citation Nr: 1750952	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-34 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to service connection for a nervous condition.

In August 2007, during the pendency of the present appeal, the Veteran properly appointed Disabled American Veterans (DAV) as his new representative, thereby revoking his previous representative, The American Legion.  See 38 C.F.R. 
§ 14.631 (f)(1).

The Veteran provided testimony at a hearing held before a Decision Review Officer (DRO) at the RO in August 2013.  A transcript of the DRO hearing has been associated with the claims file.

In the November 2013 Form VA-9, the Veteran requested a Travel Board hearing.  In August 2014, the Veteran withdrew his request for a Board hearing.  

Although the RO in a March 2012 rating decision treated the issue of entitlement to service connection for an acquired psychiatric disorder as an application to reopen a previously denied claim, the April 2004 rating decision denying entitlement to service connection for a nervous condition did not become final.  In November 2004, the Veteran filed a notice of disagreement (NOD) with the April 2004 decision.  In January 2005, the Veteran's representative submitted a statement indicating that the Veteran's wife had stated that "they do not want to file" a NOD.  This was construed by the RO as a withdrawal of the Veteran's November 2004 NOD.  However, there is nothing in the record to indicate that the Veteran authorized his wife to withdraw his previously filed NOD.  Therefore, the Board finds that the April 2004 rating decision was properly appealed and did not become final.  

After reviewing the contentions and evidence of record, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of Clemons and the other diagnoses of record, the Board has re-characterized the claims as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to analyzing the merits of this claim.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  As there were no psychiatric defects, infirmities, or disorders noted at entry into service, the Veteran is presumed to have been in sound condition with regard to acquired psychiatric disorders at this time.  However, this presumption can be rebutted by clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 C.F.R. 
§ 3.304(b).

The Veteran was afforded a VA contract examination in September 2013 to determine the nature and etiology of his acquired psychiatric disorders.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The September 2013 examiner opined that the Veteran's acquired psychiatric disorders, to include major depressive disorder not otherwise specified (NOS) and alcohol abuse, were less likely than not incurred in or caused by service.  The VA examiner explained that the "Veteran has a longitudinal history of Adjustment Problems dating from his childhood to the present."  He cited a February 1973 assessment by a flight surgeon who diagnosed the Veteran with "inadequate personality disorder" and wrote that "patient quit school in [eighth] grade after failing [three] grades, this man seems to be intellectually below average - patient states 'his recruiter told him to say he had 10 years of education instead of 8' there were adjustment problems prior to enlistment." Based on this service treatment record, the examiner opined that the Veteran's problems clearly predate his military service and persist to date.  Therefore, he concluded that the claimed condition was less likely than not incurred in or caused by service.  No opinion was given as to whether any acquired psychiatric disorder that existed prior to service was aggravated by service.  In addition, the examiner did not mention that the February 1973 assessment was for the purpose of obtaining a hardship discharge, that the flight surgeon noted that the Veteran quit school just after his father's death when he was truant and not doing well, and that the Veteran reported having fair marks in his classes during service.  As such, the Board finds that the VA examiner did not provide an adequate rationale to support his opinion that the Veteran's acquired psychiatric disorder "clearly" existed prior to service.  

Finally, the Board finds that the VA examiner did not address the etiology of the Veteran's diagnosed paranoid schizophrenia.  See June 2013 VA treatment record.  Therefore, remand is required to obtain an opinion as to whether the Veteran's paranoid schizophrenia is related to or caused by service.


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment record related to his acquired psychiatric disorders, to include any records from a Vet Center.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disorders, to include paranoid schizophrenia and major depressive disorder NOS.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. 

The VA examiner must provide the following opinions:

(a) 	For EACH currently diagnosed acquired psychiatric disorder, to include paranoid schizophrenia and major depressive disorder NOS, whether it is at least as likely as not (50 percent probability or greater) related to or caused by service.

(b) Whether an acquired psychiatric disorder clearly and unmistakably preexisted service and, if so, whether such preexisting disorder clearly and unmistakably was not aggravated by service.

The VA examiner should address the significance of the numerous psychiatric, memory, and cognitive symptoms documented in the Veteran's service treatment records.  

(c) Whether any currently diagnosed psychiatric disorder is proximately due to, or aggravated by, the service-connected TBI and/or posttraumatic headaches.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The VA examiner must provide a detailed rationale for all opinions rendered.  If the examiner cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



